The defendant’s petition for certification for appeal from the Appellate Court, 22 Conn. App. 93, is granted, limited to the following issues:
“1. Should the Appellate Court have affirmed the dismissal of the defendant’s counterclaims against the plaintiff Northern Homes Distributors, Inc., on the ground that the same claims were raised in a prior pending action brought by the defendant against the other plaintiffs involved in the transaction from which this litigation arose?
“2. Should the Appellate Court have affirmed the dismissal of the counterclaim against the plaintiff Donald Ghent as the ‘alter ego or instrumentality’ of the plaintiff Northern Homes Distributors, Inc., which was not raised in the prior pending action?”